Gould, Associate Justice.
The petition alleged that the defendant resided in Washington county, and citation having been returned by the sheriff of that county, “not to be found in Washington county, but in Gonzales county,” another citation was issued, directed to. Gonzales *101county, no amended petition having been filed alleging that the defendant resided in Gonzales.
Under art. 1435, Pasch. Dig., this citation, issued in January, 1874, was valid, and having been duly returned served, the defendant was in default when he failed to appear. In Ward v. Latimer, 12 Tex., cited by counsel, the citation for Martin had not been returned not found.
The judgment is affirmed.
Affirmed.
[Opinion delivered December 14, 1880.]